DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For instance, independent claims 1, 8, and 15 citing, in part, “determining apparent resistivity from a longitudinal portion of the ratio signals”, and “determining mud resistivity based on the apparent resistivity, a radial portion of the raw signal measurements, and the borehole size”; however, it is not clearly pointed out, in the Specification, what the longitudinal portion is and what the radial portion is.

Dependent claims 2-7, 9-14, and 16-20 are rejected based upon dependent on rejected claims 1, 8, and 15, respectively.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. For instance, nowhere in the Specification discloses “a longitudinal portion of the ratio signals”, and “a radial portion of the raw signal measurements” in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Petrophysical Interpretation of a Multispacing 2-MHz MWD Resistivity Tool in Vertical and Horizontal Wells”, Wu et al. (referred hereafter Wu et al.).

Referring to claim 1, Wu et al. disclose a system (Abstract; Figure 1.1) comprising:
a processing device (Abstract); and
Abstract) for causing the processing device to:
	receive raw signal measurements (Figure 3.1) affected by borehole effects from a downhole tool (e.g., 2-MHz array resistivity tool/ARC5 tool – page 579, 1. Introduction section; Figure 1.1) in a wellbore environment having a borehole size (page 580, 3. Borehole Correction – Borehole Salinity Effects: 1st para.);
	convert the raw signal measurements to ratio signals representing attenuation        and phase shift corresponding to the raw signal measurements (e.g., “The horizontal axis of each plot is the apparent phase shift (Rps) or the attenuation (Rad) resistivity. The vertical axis is the ratio of borehole-corrected resistivity (Rpsc or Radc) to the apparent resistivity.” - page 580, 3. Borehole Correction – Borehole Salinity Effects: 1st para.);
	determine apparent resistivity from a longitudinal portion of the ratio signals, the longitudinal portion being the     least sensitive compared to other portions of the ratio signals with respect to the borehole effects (e.g., “The horizontal axis of each plot is the apparent phase shift (Rps) or the attenuation (Rad) resistivity. The vertical axis is the ratio of borehole-corrected resistivity (Rpsc or Radc) to the apparent resistivity.” - page 580, 3. Borehole Correction – Borehole Salinity Effects: 1st – 2nd para.);
	determine mud resistivity (e.g.,) based on the apparent resistivity (e.g.,), a radial portion of the  raw signal measurements, and the borehole size (), the radial portion of the raw signal measurements being the most sensitive compared to other portions of the raw signal measurements with respect to the borehole effects (e.g., “Borehole correction removes any effects due to borehole size and salinity. For the 4.75-in. ARC5 tool, the borehole effects are generally small for moderate hole sizes.1  Figure 3.1 is a matrix of plots showing the borehole effects for 6.25 and 7.25in. hole diameters (HD) for mud resistivity (Rm) values of 0.02, 0.2 and 2 ohm-m, representing salt saturated, sea water, and fresh muds, respectively.” - page 580, 3. Borehole Correction – Borehole Salinity Effects: 1st para.);
	determine a true resistivity based on the mud resistivity and at least part of the ratio signals (e.g., “A model-based parametric inversion algorithm was developed to simultaneously estimate Rm, HD, five borehole-corrected phase-shift resistivities (Rpsc), and five borehole-corrected attenuation resistivities (Radc). Figure 3.2(a) shows two formation models: on the left is a three-layer model with a borehole and invasion and on the right is a two-layer model with invasion but without a borehole. The invaded zone resistivity (Rxo) is assumed to be 1 ohm-m and the virgin formation resistivity (Rt) is assumed to be 10 ohm-m. The HD is assumed to be 8 in. with Rm = 0.05 ohm-m.” - page 580, 3. Borehole Correction – Borehole Salinity Effects: 3rd para.);
	update the raw signal measurements and the ratio signals based on the true resistivity (page 580, 3. Borehole Correction – Borehole Salinity Effects section);
	repeat steps of determining the apparent resistivity, the mud resistivity, and the true resistivity, and updating the raw signal measurements and the ratio signals to determine a corrected true resistivity at least until a ratio of resistivity, which represents a divergence between the apparent resistivity and the corrected true resistivity, is less than a selected threshold value (page 580, 3. Borehole Correction – Borehole Salinity Effects section); and
	cause an operating characteristic of a well tool to be adjusted based on the corrected true resistivity and the updated raw signal measurements and the ratio signals (e.g., “Figure 3.3 shows the application of the ARC5 borehole correction processing to field log data. The well traverses a high-porosity carbonate reservoir with a water zone at X2075X2100 ft. Just above the water zone, there is a l0-ft-thick low-permeability zone that exhibits little invasion at drilling time. The mud is salt-saturated with Rm - 0.024 ohm-m. The borehole is in gauge at 6 1/8 in. Tracks (a) and (b) show the five phase shift resistivities before and after borehole correction, respectively. Other than the water zone and the adjacent low-permeability zone, there is a considerable amount of separation among the five Rps curves. The borehole correction results indicate that most of the separation is not due to the borehole effect but to invasion. In this hole size, even for salt-saturated mud, the amount of borehole correction is small. Tracks (c) and (d) show the inverted mud resistivity (Rm_inv) and hole diameter (HDinv), respectively. The inverted hole diameter reads about 6.5 in. and the inverted Rm is about 0.02 ohm-m. Both of these results are consistent with what we know about this well.” - page 580, 3. Borehole Correction – Borehole Salinity Effects: 5th para.).

	As to claim 8, Wu et al. disclose a non-transitory computer-readable medium including program code (Abstract; Figure 1.1) that is executable by a processing device for causing the processing device to:
	receive raw signal measurements (Figure 3.1) affected by borehole effects from a downhole tool (e.g., 2-MHz array resistivity tool/ARC5 tool – page 579, 1. Introduction section; Figure 1.1) in a wellbore environment having a borehole size (page 580, 3. Borehole Correction – Borehole Salinity Effects: 1st para.);
	convert the raw signal measurements to ratio signals representing attenuation        and phase shift corresponding to the raw signal measurements (e.g., “The horizontal axis of each plot is the apparent phase shift (Rps) or the attenuation (Rad) resistivity. The vertical axis is the ratio of borehole-corrected resistivity (Rpsc or Radc) to the apparent resistivity.” - page 580, 3. Borehole Correction – Borehole Salinity Effects: 1st para.);
e.g., “The horizontal axis of each plot is the apparent phase shift (Rps) or the attenuation (Rad) resistivity. The vertical axis is the ratio of borehole-corrected resistivity (Rpsc or Radc) to the apparent resistivity.” - page 580, 3. Borehole Correction – Borehole Salinity Effects: 1st – 2nd para.);
	determine mud resistivity (e.g.,) based on the apparent resistivity (e.g.,), a radial portion of the  raw signal measurements, and the borehole size (), the radial portion of the raw signal measurements being the most sensitive compared to other portions of the raw signal measurements with respect to the borehole effects (e.g., “Borehole correction removes any effects due to borehole size and salinity. For the 4.75-in. ARC5 tool, the borehole effects are generally small for moderate hole sizes.1  Figure 3.1 is a matrix of plots showing the borehole effects for 6.25 and 7.25in. hole diameters (HD) for mud resistivity (Rm) values of 0.02, 0.2 and 2 ohm-m, representing salt saturated, sea water, and fresh muds, respectively.” - page 580, 3. Borehole Correction – Borehole Salinity Effects: 1st para.);
	determine a true resistivity based on the mud resistivity and at least part of the ratio signals (e.g., “A model-based parametric inversion algorithm was developed to simultaneously estimate Rm, HD, five borehole-corrected phase-shift resistivities (Rpsc), and five borehole-corrected attenuation resistivities (Radc). Figure 3.2(a) shows two formation models: on the left is a three-layer model with a borehole and invasion and on the right is a two-layer model with invasion but without a borehole. The invaded zone resistivity (Rxo) is assumed to be 1 ohm-m and the virgin formation resistivity (Rt) is assumed to be 10 ohm-m. The HD is assumed to be 8 in. with Rm = 0.05 ohm-m.” - page 580, 3. Borehole Correction – Borehole Salinity Effects: 3rd para.);
	update the raw signal measurements and the ratio signals based on the true resistivity (page 580, 3. Borehole Correction – Borehole Salinity Effects section);
	repeat steps of determining the apparent resistivity, the mud resistivity, and the true resistivity, and updating the raw signal measurements and the ratio signals to determine a corrected true resistivity at least until a ratio of resistivity, which represents a divergence between the apparent resistivity and the corrected true resistivity, is less than a selected threshold value (page 580, 3. Borehole Correction – Borehole Salinity Effects section); and
	cause an operating characteristic of a well tool to be adjusted based on the corrected true resistivity and the updated raw signal measurements and the ratio signals (e.g., “Figure 3.3 shows the application of the ARC5 borehole correction processing to field log data. The well traverses a high-porosity carbonate reservoir with a water zone at X2075X2100 ft. Just above the water zone, there is a l0-ft-thick low-permeability zone that exhibits little invasion at drilling time. The mud is salt-saturated with Rm - 0.024 ohm-m. The borehole is in gauge at 6 1/8 in. Tracks (a) and (b) show the five phase shift resistivities before and after borehole correction, respectively. Other than the water zone and the adjacent low-permeability zone, there is a considerable amount of separation among the five Rps curves. The borehole correction results indicate that most of the separation is not due to the borehole effect but to invasion. In this hole size, even for salt-saturated mud, the amount of borehole correction is small. Tracks (c) and (d) show the inverted mud resistivity (Rm_inv) and hole diameter (HDinv), respectively. The inverted hole diameter reads about 6.5 in. and the inverted Rm is about 0.02 ohm-m. Both of these results are consistent with what we know about this well.” - page 580, 3. Borehole Correction – Borehole Salinity Effects: 5th para.).

	Referring to claim 15, Wu et al. disclose a computer-implemented method (Abstract) comprising:
	receive raw signal measurements (Figure 3.1) affected by borehole effects from a downhole tool (e.g., 2-MHz array resistivity tool/ARC5 tool – page 579, 1. Introduction section; Figure 1.1) in a wellbore environment having a borehole size (page 580, 3. Borehole Correction – Borehole Salinity Effects: 1st para.);
	convert the raw signal measurements to ratio signals representing attenuation        and phase shift corresponding to the raw signal measurements (e.g., “The horizontal axis of each plot is the apparent phase shift (Rps) or the attenuation (Rad) resistivity. The vertical axis is the ratio of borehole-corrected resistivity (Rpsc or Radc) to the apparent resistivity.” - page 580, 3. Borehole Correction – Borehole Salinity Effects: 1st para.);
	determine apparent resistivity from a longitudinal portion of the ratio signals, the longitudinal portion being the     least sensitive compared to other portions of the ratio signals with respect to the borehole effects (e.g., “The horizontal axis of each plot is the apparent phase shift (Rps) or the attenuation (Rad) resistivity. The vertical axis is the ratio of borehole-corrected resistivity (Rpsc or Radc) to the apparent resistivity.” - page 580, 3. Borehole Correction – Borehole Salinity Effects: 1st – 2nd para.);
	determine mud resistivity (e.g.,) based on the apparent resistivity (e.g.,), a radial portion of the  raw signal measurements, and the borehole size (), the radial portion of the raw signal measurements being the most sensitive compared to other portions of the raw signal measurements with respect to the borehole effects (e.g., “Borehole correction removes any effects due to borehole size and salinity. For the 4.75-in. ARC5 tool, the borehole effects are generally small for moderate hole sizes.1  Figure 3.1 is a matrix of plots showing the borehole effects for 6.25 and 7.25in. hole diameters (HD) for mud resistivity (Rm) values of 0.02, 0.2 and 2 ohm-m, representing salt saturated, sea water, and fresh muds, respectively.” - page 580, 3. Borehole Correction – Borehole Salinity Effects: 1st para.);
e.g., “A model-based parametric inversion algorithm was developed to simultaneously estimate Rm, HD, five borehole-corrected phase-shift resistivities (Rpsc), and five borehole-corrected attenuation resistivities (Radc). Figure 3.2(a) shows two formation models: on the left is a three-layer model with a borehole and invasion and on the right is a two-layer model with invasion but without a borehole. The invaded zone resistivity (Rxo) is assumed to be 1 ohm-m and the virgin formation resistivity (Rt) is assumed to be 10 ohm-m. The HD is assumed to be 8 in. with Rm = 0.05 ohm-m.” - page 580, 3. Borehole Correction – Borehole Salinity Effects: 3rd para.);
	update the raw signal measurements and the ratio signals based on the true resistivity (page 580, 3. Borehole Correction – Borehole Salinity Effects section);
	repeat steps of determining the apparent resistivity, the mud resistivity, and the true resistivity, and updating the raw signal measurements and the ratio signals to determine a corrected true resistivity at least until a ratio of resistivity, which represents a divergence between the apparent resistivity and the corrected true resistivity, is less than a selected threshold value (page 580, 3. Borehole Correction – Borehole Salinity Effects section); and
	cause an operating characteristic of a well tool to be adjusted based on the corrected true resistivity and the updated raw signal measurements and the ratio signals (e.g., “Figure 3.3 shows the application of the ARC5 borehole correction processing to field log data. The well traverses a high-porosity carbonate reservoir with a water zone at X2075X2100 ft. Just above the water zone, there is a l0-ft-thick low-permeability zone that exhibits little invasion at drilling time. The mud is salt-saturated with Rm - 0.024 ohm-m. The borehole is in gauge at 6 1/8 in. Tracks (a) and (b) show the five phase shift resistivities before and after borehole correction, respectively. Other than the water zone and the adjacent low-permeability zone, there is a considerable amount of separation among the five Rps curves. The borehole correction results indicate that most of the separation is not due to the borehole effect but to invasion. In this hole size, even for salt-saturated mud, the amount of borehole correction is small. Tracks (c) and (d) show the inverted mud resistivity (Rm_inv) and hole diameter (HDinv), respectively. The inverted hole diameter reads about 6.5 in. and the inverted Rm is about 0.02 ohm-m. Both of these results are consistent with what we know about this well.” - page 580, 3. Borehole Correction – Borehole Salinity Effects: 5th para.).

	As to claims 2, 9, and 16, Wu et al. disclose a system/non-transitory computer-readable medium/method (Abstract; Figure 1.1), wherein converting the raw signal measurements to ratio signals representing attenuation and phase shift corresponding to the raw signal measurements comprises:
	analyzing the raw signal measurements to determine three-dimensional components of pages 581-582, 5. Bed Boundary Effects: 5th – 8th para.); and
	determining the ratio signals using the three-dimensional components, wherein one ratio signal is based on x-axis components of the three-dimensional components of the raw signal measurements and a second ratio signal is based on z-axis components of the three­dimensional components of the raw signal measurements, wherein the z-axis components are affectable by the borehole effects less than the x-axis components (e.g., “The axial response of the ARC5 resistivities in high-angle wells is illustrated by the three logs in Fig. 5.2. Apparent phase shift resistivity is plotted on the y-axis, and true bed thickness is plotted on the x-axis. The relative dip angle is defined as the angle between the borehole axis and the normal vector of the bedding plane. For reference, the top track is a simulated log of the phase shift resistivities at 0° relative dip angle through a series of alternating 10 and 1 ohm-m beds with an increasing thickness of 1, 2, 3, 4, 5 and 6 ft. The middle and bottom tracks are simulated logs through the same thin bed sequence but at relative dip angles of 60° and 89°, respectively. Two interesting changes in the Rps logs can be observed as the relative dip angle increases. First, polarization horns3 start to develop near the bed boundaries. The polarization horns are larger for longer measurement spacings than for shorter spacings. This causes the apparent thickness of the resistive 10 ohm-m beds to increase as the measurement spacing increases. At the same time, the apparent thickness of the conductive 1 ohm-m beds decreases as the measurement spacing increases. In contrast, all five Rps logs at 0° relative dip angle indicate the same apparent bed thickness. Second, as the relative dip angle increases, the axial resolution is improved in the thinner resistive beds and reduced in the thinner conductive beds. This is due to the fact that at high dip angles, the induced current loops in the formation are crossing both high- and low-resistivity layers in series, as shown in the small inset boxes on the right side of each log. In the low relative dip angle case, the induced current loops flow parallel to the bed boundaries. Therefore, in thin beds at high dip angle, the resistive beds dominate the apparent resistivity. Conversely, in thin beds at low relative dip angles, the conductive beds dominate the apparent resistivity. In the resistive thin beds, the agreement of the five phase shift resistivity curves at the center of the bed is better at 60° and 89° relative dip than the corresponding 0° dip cases. In the conductive thin beds, the agreement at the center of the bed is better at 0° relative dip than the corresponding cases of 60° and 89° relative dip. Simply stated, as the relative dip angle increases, thin bed resolution depends on both the axial and radial response characteristics.” – pages 581-582, 5. Bed Boundary Effects: 5th – 8th para.).

	Referring to claims 3, 10, and 17, Wu et al. disclose a system/non-transitory computer-readable medium/method (Abstract; Figure 1.1), wherein determining the apparent resistivity includes retrieving an apparent resistivity value from a first lookup table based on the longitudinal portion of the ratio signals that are the least sensitive to the borehole effects, wherein determining the mud resistivity includes retrieving a mud resistivity value from a second lookup table based in part on the apparent resistivity value and the radial portion of the e.g., “From these formulas, Rh is the inverse of the volume average of conductivity and Rv is the volume average of resistivity. The table on top of Figure 6.1 shows the values of Rh, Rv, and λ. computed for each of the four zones. All of these zones could be oil sands with different degrees of water saturation. Combining the computed values of Rh and Rv from the anisotropy inversion with an estimate of Vshale from GR or some other source, it is straightforward to solve for Rsand and Rshale. If porosity is measured, it is also straightforward to solve for water saturation in the sand using Archie's equation.7 Therefore, anisotropy inversion is an important tool for interpreting laminated sand/shale sequences” – page 582, 6. Anisotropy Effects: 4th para.; Figure 6.1).

	As to claims 4, 11, and 18, Wu et al. disclose a system/non-transitory computer-readable medium/method (Abstract; Figure 1.1), wherein the non-transitory computer-readable medium comprises program code that is executable by the processing device for causing the processing device to:
	update the raw signal measurements and the ratio signals from the first lookup table based on the true resistivity value (e.g., “From these formulas, Rh is the inverse of the volume average of conductivity and Rv is the volume average of resistivity. The table on top of Figure 6.1 shows the values of Rh, Rv, and λ. computed for each of the four zones. All of these zones could be oil sands with different degrees of water saturation. Combining the computed values of Rh and Rv from the anisotropy inversion with an estimate of Vshale from GR or some other source, it is straightforward to solve for Rsand and Rshale. If porosity is measured, it is also straightforward to solve for water saturation in the sand using Archie's equation.7 Therefore, anisotropy inversion is an important tool for interpreting laminated sand/shale sequences” – page 582, 6. Anisotropy Effects: 4th para.; Figure 6.1).

	Referring to claims 5, 12, and 19, Wu et al. disclose a system/non-transitory computer-readable medium/method (Abstract; Figure 1.1), wherein causing an operating characteristic of a well tool to be adjusted based on the corrected true resistivity includes adjusting a rate-of-penetration value of the well tool (e.g., “Figure 3.3 shows the application of the ARC5 borehole correction processing to field log data. The well traverses a high-porosity carbonate reservoir with a water zone at X2075X2100 ft. Just above the water zone, there is a l0-ft-thick low-permeability zone that exhibits little invasion at drilling time. The mud is salt-saturated with Rm - 0.024 ohm-m. The borehole is in gauge at 6 1/8 in. Tracks (a) and (b) show the five phase shift resistivities before and after borehole correction, respectively. Other than the water zone and the adjacent low-permeability zone, there is a considerable amount of separation among the five Rps curves. The borehole correction results indicate that most of the separation is not due to the borehole effect but to invasion. In this hole size, even for salt-saturated mud, the amount of borehole correction is small. Tracks (c) and (d) show the inverted mud resistivity (Rm_inv) and hole diameter (HDinv), respectively. The inverted hole diameter reads about 6.5 in. and the inverted Rm is about 0.02 ohm-m. Both of these results are consistent with what we know about this well.” - page 580, 3. Borehole Correction – Borehole Salinity Effects: 5th para.).

	As to claims 6 and 13, Wu et al. disclose a system/non-transitory computer-readable medium (Abstract; Figure 1.1), wherein the downhole tool includes a first transmitter, a second transmitter, a first receiver, and a second receiver, the first transmitter being locatable at a distance downhole different from the second transmitter and the first receiver is positionable at an angle different from the second receiver (Figure 1.1; Abstract).

	Referring to claims 7, 14, and 20, Wu et al. disclose a system/non-transitory computer-readable medium/method (Abstract; Figure 1.1), wherein the ratio signals are affectable (e.g., sensitive) by the borehole effects less than the raw signal measurements are affectable by the borehole effects (pages 582-583, 6. Anisotropy Effects section).

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864